DETAILED ACTION
Status of the Application
	Claims 165, 171-173, 175-187, 189-199, and 201-204 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 165, 175-177, 180, 181, 187, 199 and cancellation of claim 205 as submitted in a communication filed on 4/27/2022 is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No.  17/225,866, 17/225,874, 17/229,230, 17/308,568, 17/229,272, 17/403,245, and 17/308,572  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although Cheng et al. (US Publication No. 2020/0299659 published 9/24/2020; claims priority to PCT/US2019/032750 filed on 5/19/2019 and published as WO 2019/222555 on 11/21/2019; claims priority to provisional application 62/672,489 filed 5/16/2018; cited in the IDS) discloses the polypeptide of SEQ ID NO: 120 as a CRISPR-Cas endonuclease (SEQ ID NO: 318 of Cheng et al.), and a guide RNA that comprises SEQ ID NO: 181 of the instant application (SEQ ID NO: 327 of Cheng et al.) in their provisional application (62/672,489),   Cheng et al. fail to disclose or suggest which of the PAMs disclosed in their provisional application should be recognized by the polypeptide of SEQ ID NO: 120 of the instant application (SEQ ID NO: 318 of Cheng et al.).  Cheng et al. teach that modifications can be made to their CRISPR proteins (which would include the polypeptide of SEQ ID NO: 318) so that the variants obtained by these modifications can recognize a PAM that comprises the sequence 5’-TTN-3’ (provisional 62/672,489, page 35, last full paragraph).  Thus, from the teachings of Cheng et al., it appears that the PAM that comprises the sequence 5’-TTN-3’ is not a PAM that the wild type CRISPR polypeptide of SEQ ID NO: 318 (SEQ ID NO: 120 of the instant application) would recognize. Cheng et al. do not teach the structure of those variants of their CRISPR polypeptides (including variants of the polypeptide of SEQ ID NO: 318) that can recognize a PAM that comprises the sequence 5’-TTN-3’.  In addition, there is no specific statement by Cheng et al. linking a PAM that comprises the sequence 5’-TTN-3’ with the polypeptide of SEQ ID NO: 318 (SEQ ID NO: 120 of the instant application).  Since the eukaryotic cell of the claims requires a target nucleic acid that comprises the recited PAM, and Cheng et al. do not disclose or fairly suggest such PAM to be used in combination with the polypeptide of SEQ ID NO: 318 (comprises SEQ ID NO: 120 of the instant application), the Examiner has found no teaching or suggestion in the prior art directed to the eukaryotic cells of the claimed invention.  Therefore, claims 165, 171-173, 175-187, 189-199, and 201-204,  directed to (I) a eukaryotic cell that comprises (i) a nuclease that has an amino acid sequence at least 98% identical to SEQ ID NO: 120, (ii)  a target nucleic acid that comprises a target strand and a non-target strand, and (iii) a recombinant guide nucleic acid, wherein the target nucleic acid comprises a protospacer adjacent motif (PAM) of 5’-NTTN-3’ wherein T is thymine and N is any nucleotide, and wherein the PAM is on the non-target strand of the target nucleic acid, and (II) a eukaryotic cell that comprises (i) a target nucleic acid that comprises a target strand and a non-target strand, wherein the target nucleic acid comprises a protospacer adjacent motif (PAM) of 5’-NTTN-3’ wherein T is thymine and N is any nucleotide, and wherein the PAM is on the non-target strand of the target nucleic acid, and (ii) a nucleic acid molecule that encodes (a) a nuclease that has an amino acid sequence at least 98% identical to SEQ ID NO: 120, and (b) a recombinant guide nucleic acid, are allowable over the prior art of record.
The provisional rejection of claims 165, 171-173, 175-186, 199, 201-203 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-165, 169 of copending Application No. 17/225,866 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.  
The provisional rejection of claims 187, 189-198, and 204 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166, 168 of copending Application No. 17/225,874 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.  
The provisional rejection of claims 165, 171-173, 175-186, 199, 201-203 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166 of copending Application No. 17/229,230 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.    
The provisional rejection of claims 165, 171-173, 175-187, 189-199, 201-204 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-166, 168-173 of copending Application No. 17/308,568 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.  
The provisional rejection of claims 165, 171-173, 175-187, 189-199, 201-204 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-179 of copending Application No. 17/229,272 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.    
The provisional rejection of claims 165, 171-173, 175-186, 199, 201-203 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 150-165, 167, 169 of copending Application No. 17/403,245 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.    
The provisional rejection of claims 165, 171-173, 175-186, 199, 201-203 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 159 and 161 of copending Application No. 17/308,572 is hereby withdrawn by virtue of Applicant’s timely submission of a terminal disclaimer.  

Conclusion
Claims 165, 171-173, 175-187, 189-199, and 201-204 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 4, 2022